Citation Nr: 1020224	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
originally claimed as keratoses.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	 New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and C.P.




ATTORNEY FOR THE BOARD

Michael J. A. Klein


INTRODUCTION

The Veteran had active service from March 19, 2006 to July 
31, 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the Veteran's claims for service 
connection for a skin condition and for a sinus condition.  

After the RO issued the February 2008 statement of the case 
(SOC), in November 2009, the Veteran submitted certain 
additional evidence.  The agency of original jurisdiction 
(AOJ) has not considered this additional evidence; however, 
the Veteran has signed a waiver of initial AOJ consideration.  
See 38 C.F.R. § 20.1304(c) (2009).  In any event, as the 
Veteran's appeal is remanded for additional development, this 
evidence will be considered by the AOJ before the appeal is 
returned to the Board.  Therefore, the Board finds that any 
error in failing to furnish a further SSOC is not prejudicial 
as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In November 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In order to address the merits of the Veteran's claims, the 
Board finds that additional development of the evidence is 
required.  

The Veteran has claimed that he has a skin condition, 
originally claimed as keratoses, which was incurred or 
aggravated as a result of exposure to the sun which occurred 
during his period of active service in the Persian Gulf from 
March 2006 to July 2006, or during a period of active duty 
for training (ACDUTRA) or inactive duty training (INACDUTRA) 
service.  See the Veteran's claim of October 2006, and the 
hearing transcript pges. 3, 5, 11, 25, 34.  As such, he has 
claimed that his skin condition is a result of or aggravated 
by his active service, or by his ACDUTRA or INDACDUTRA 
service.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled or died from an 
injury (but not disease) incurred or aggravated in the line 
of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).

First, with regard to proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the 
notice letter sent by the AOJ to the Veteran in October 2006 
is insufficient.  The VCAA letter of record does not address 
the Veteran's ACDUTRA or INACDUTRA periods of service.  A 
remand is required to properly provide VCAA notice as 
required regarding ACDUTRA and INACDUTRA periods.  The AOJ 
should send the Veteran a VCAA notice letter that notifies 
the Veteran and his representative of any information or lay 
or medical evidence not previously provided that is necessary 
to substantiate the service connection claim based on ACDUTRA 
and INACDUTRA service.  The notice should further indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence the VA will attempt 
to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a) 
(West. Supp. 2009); 38 C.F.R. § 3.159.  

Second, the AOJ must undertake further efforts to determine 
if there are missing records from the Veteran's service.  In 
this regard, the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a).  The VA is 
required to obtain the Veteran's service treatment records 
(STRs) or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c).  When the VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue 
until they are obtained, unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  

A review of the claims file reveals that the AOJ has obtained 
the Veteran's STRs from the Veteran's Naval Reserve service.  
However, the AOJ has not been able to obtain service 
personnel records (SPRs) which relate the general dates and 
points earned during each year of his Naval Reserve service 
to confirm the specific dates of his ACDUTRA and INACDUTRA 
service.  As the Veteran has alleged that his skin condition 
may be connected to his ACDUTRA or INACDUTRA service, the AOJ 
should make a further attempt to obtain the specific dates of 
the Veteran's ACDUTRA and INACDUTRA service, by contacting 
either the Navy Reserve, the Veteran's Reserve unit, or other 
appropriate records custodian.

Third, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is evidence of a current disability and evidence connecting 
that current disability to the Veteran's active service, but 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran claims that he has experienced an 
incurrence or aggravation of his skin condition due to 
exposure to extreme sun, either during his active service 
from March 2006 to July 2006 or from his ACDUTRA or INACDUTRA 
service.  See the Veteran's claim of October 2006, and the 
hearing transcript pges.  3, 5, 11, 34.  The Veteran's claims 
file contains STRs which indicate that he was treated for 
skin blotches or lesions in June and July of 1991, as well as 
for a brown discoloration on the Veteran's nose in September 
1999, and a non-painful skin discoloration of the left 
forearm in September 2003.  The AOJ has also obtained private 
treatment records from the Veteran's dermatologist, R. 
Falcon, M.D., covering the period from March 1991 to November 
2006.  The records show treatment of the Veteran's forehead 
for sunburn in June 2001 with follow-up treatment documented 
in November 2003 and February 2004, as well as treatment of 
seborrheic keratosis of the Veteran's right upper arm in 
October 2003.

From March 2006 to July 2006, the Veteran served on active 
duty at the Military Sealift Command, Central Bahrain, as 
shown by the Veteran's DD Form 214.  The Veteran has 
indicated that he was exposed to intense sunlight during this 
service.  See the November 2009 hearing transcript pges. 5, 
11, 25.  Furthermore, the Veteran has submitted pictures in 
October 2006 and January 2009 from his service which show him 
working onboard a ship under sunny conditions.  In August 
2006, two VA medical treatment records indicate that the 
Veteran had no lesions and no persistent rash.  However, 
shortly thereafter, the Veteran was diagnosed with and 
treated for actinic keratosis.  See the VA medical treatment 
record dated in September 2006 and December 2007, and the 
private treatment records from Dr. Falcon dated from 
September 2006 to November 2006. 

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran has 
indicated his belief that his actinic keratoses was a 
condition which pre-existed his active service.  See  the 
hearing transcript pg. 22, 29.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  As such, there is evidence that the Veteran 
has a current skin disorder which may have been incurred in 
or aggravated by his active service, and evidence of exposure 
to sunlight, but insufficient evidence for the Board to 
conclude that his skin disorder is due to or aggravated by 
sun exposure experienced during his active duty service, or 
during a period of ACDUTRA or INACDUTRA service, or to other 
intercurrent causes.

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability."  See McLendon, at 81.  As such, the standard 
for requiring a VA medical examination is quite low.  
Therefore, based on the evidence of record and the Court's 
decision in McLendon, a VA medical examination and opinion 
are needed to determine whether his current actinic keratosis 
may be connected to his military service, and in particular 
to his alleged in-service sun exposure.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the Veteran and his representative of 
any information such as lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claim based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Contact the Navy Reserve, or the 
Veteran's Reserve unit (identified as 
NAVMARCORESCEN) and request service 
personnel records for the Veteran's 
ACDUTRA and INACDUTRA service.  If 
these records are unavailable or simply 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required.  

3.	After obtaining all necessary relevant 
records, arrange for the Veteran to 
undergo a VA dermatological examination 
to determine the origins of his actinic 
keratosis.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent history.  The 
examiner must make clear in the report 
that such a review was accomplished, and 
should thoroughly review the Veteran's 
history of skin complains.  After such a 
review has been accomplished, the 
examiner should answer the following 
questions:  

(A)	Is the Veteran's current actinic 
keratosis a skin disorder which 
was previously misdiagnosed or 
began prior to his active 
service from March to July 2006?

(B)	If yes, did his actinic 
keratosis permanently increase 
in severity during his military 
service from March to July 2006?

(C)	In the alternative, if it is 
determined that his skin 
condition is separate and 
unrelated to skin disorders 
treated prior to his March to 
July 2006 active service, is it 
at least as likely as not (50 
percent or more probable) that 
his current actinic keratosis is 
directly related to exposure to 
the sun which the Veteran 
experienced during his March to 
July 2006 service?

(D)	Finally, irrespective of the 
answers of any of the 
previous questions, the 
examiner should comment on 
the likelihood the Veteran's 
current disorders are due to 
intercurrent causes, wholly 
unrelated to his in-service 
sun exposure.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examiner should 
expressly indicate this and discuss why 
this is not possible or feasible. 

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Finally, readjudicate the claims for 
service connection for a skin condition 
and a sinus condition in light of any 
additional evidence obtained since the 
February 2008 statement of the case 
(SOC).  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


